Citation Nr: 0501613	
Decision Date: 01/24/05    Archive Date: 02/07/05

DOCKET NO.  99-22 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.	Entitlement to service connection for arthritis of the 
cervical spine.

2.	Entitlement to service connection for vertigo.

3.	Entitlement to service connection for an anxiety 
disorder.

4.	Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to 
October 1956, and from September 1990 to May 1991.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in New York, New York, that denied 
the veteran's claim of entitlement to service connection for 
the above noted conditions.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant indicated, in January 2005 correspondence to 
the Board, that he wished to appear at a videoconference 
hearing before a Member of the Board in connection with his 
appeal.  The case is therefore being returned to the RO so 
that a videoconference hearing can be scheduled.  See 38 
C.F.R. § 20.703 (2004). 

The Board regrets the additional delay in adjudicating the 
veteran's claim that this remand will create.  However, it is 
necessary to ensure that the veteran receives all 
consideration due him under the law.

Accordingly, the case is remanded to the RO for the following 
action:

The RO should schedule the appellant for a 
videoconference hearing before a Board member at the RO.

After the hearing, the claim should be returned to the Board 
for appellate review in accordance with the usual procedures.  
No action is required of the appellant until he receives 
further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




